Citation Nr: 0831757	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-11 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The veteran had active duty service from July 1966 until 
April 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The matter has since been transferred to 
the jurisdiction of the RO in St. Petersburg, Florida.  

The Board notes that the May 2005 rating decision also 
granted service connection for diabetes mellitus, type II, 
associated with herbicide exposure, with a 20 percent rating; 
for peripheral neuropathy of the right upper and left upper 
extremities, with a 10 percent evaluation for each extremity; 
and for peripheral neuropathy of the right and left lower 
extremities, with a 10 percent evaluation for each extremity.  
Service connection was also denied for headaches.  No Notice 
of Disagreement was filed in regards to these claims and they 
are not currently before the Board.

The Board also notes that new evidence has been filed with 
the Board that was not accompanied by a waiver of RO 
consideration; however, in the September 2008 Appellate Brief 
Presentation, the veteran's representative waived Agency of 
Original Jurisdiction review of that evidence.  The Board 
will thus consider the evidence in the adjudication of this 
appeal.

The veteran, in an August 2007 statement, requested to have 
his claim for service connection for hypertension reopened, 
as due to exposure to Agent Orange.  However, this matter is 
not before the Board because it has not been prepared for 
appellate review.  Accordingly, this matter is REFERRED to 
the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service.  

2.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.309, 3.385 (2007).

2.  The criteria for the establishment of service connection 
for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained identified records.  The veteran has 
submitted statements.  In addition, he was afforded a VA 
medical examination in March 2005.  

The veteran and his representative have argued that a new VA 
examination is necessary because the March 2005 examination 
did not adequately discuss the veteran's claimed in-service 
noise exposure.  "Competent medical evidence" is evidence 
that is provided by a person qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  The VA 
examiner has advanced medical training, experience, and had 
the opportunity to examine both the veteran and his claims 
file, including service treatment records, to provide a 
competent diagnosis and medical opinion concerning the 
veteran's condition. See Cox v. Nicholson, 20 Vet. App. 563 
(2007) ("VA may satisfy its duty to assist by providing a 
medical examination conducted by one able to provide 
"competent medical evidence" under § 3.159(a) (1)."  Also 
finding that VA satisfied its duty to assist by providing a 
medical examination performed by a nurse practitioner). The 
VA examiner was qualified through education, training, and 
experience to offer competent medical evidence and considered 
all the evidence provided, including both in-service and 
post-service noise exposure reported by the veteran, as 
indicated in the inclusion of such evidence in the 
examination report.  Therefore, the Board finds that the 
examination and associated opinion is adequate for a proper 
adjudication of the appeal; an additional examination is not 
warranted.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
other additional existing evidence that is necessary for a 
fair adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R.  § 
3.385.  

"[W]hen audiometric test results at a veteran's separation  
from service do not meet the regulatory requirements for  
establishing a 'disability' at that time, he or she may  
nevertheless establish service connection for a current  
hearing disability by submitting evidence that the current  
disability is causally related to service."  Hensley v.  
Brown, 5 Vet. App. 155, 160 (1993).  

The United States Court of Appeals for Veterans Claims  
(Court) explained that the threshold for normal hearing is  
from 0 to 20 decibels and that higher threshold levels  
indicate some degree of hearing loss.  Hensley, 5 Vet.  App. 
at 157.  The Court further opined that 38 C.F.R. § 3.385 
operates only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless 
of when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.

Service Connection Claims

The veteran has claimed, as indicated in his April 2006 VA 
Form 9, that he was exposed to noise in service.  He 
essentially contends that his bilateral hearing loss and 
tinnitus are due to those experiences.  

Service treatment records found the veteran to have hearing 
within a normal range upon his July 1966 enlistment 
examination.  The service treatment records do not indicate 
that the veteran made any complaints of or received treatment 
for his ears or his hearing during service.  He was examined 
prior to his discharge in April 1970; although the 
audiometric test results noted a worsening of his hearing, 
the findings did not meet the standards for a ratable hearing 
loss "disability" under 38 C.F.R. § 3.385.  Furthermore, in 
his April 1970 Report of Medical History, the veteran 
reported no ear, nose, or throat trouble, as well as no 
hearing loss.

VA outpatient treatment records, as indicated in a July 2005 
Problem List, generally indicate that the veteran medical 
problems include sensorineural hearing loss and subjective 
tinnitus.  

A VA examination was provided to the veteran in March 2005 
and included a review of the claims file.  The examiner noted 
that the enlistment physical from 1966 and the separation 
physical from 1970 both showed hearing within normal limits 
bilaterally and that the veteran made no complaints of and 
that there was no diagnosis of tinnitus.  

The veteran reported that his bilateral hearing loss began 
during service and continued to deteriorate following 
service, as well as ear pain of unknown origin.  He also 
reported military noise exposure that included being in 
combat situations and exposure to range weapon fire.  
Occupational noise exposure was similarly reported, which 
included working in railroad yards; however, the veteran 
noted that hearing protection was generally worn.  He denied 
recreational noise exposure.  He also claimed bilateral, 
constant, high-pitch tinnitus that had been present for 
years; the date and circumstances of its onset was unknown.

The threshold results, in decibels, were as follows: 






HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
30
40
55
65
60
55
LEFT
35
40
60
65
70
59

The examiner found the veteran's right ear to have thresholds 
indicating mild to moderately severe sensorineural hearing 
loss.  Tympanometry revealed normal middle ear function and 
acoustic reflexes were absent.  The speech recognition score 
was 92% for the right ear, under the Maryland CNC 
examination.  The left ear showed mild to severe sloping 
sensorineural hearing loss.  Tympanometry indicated normal 
middle ear function and acoustic reflexes were absent.  He 
also achieved a score of 80 percent for his word recognition, 
under the Maryland CNC examination.

Based on the negative findings of hearing loss or tinnitus 
during service, the examiner found that the veteran's current 
hearing loss and tinnitus were not related to acoustic trauma 
incurred during military service.  The examiner further 
explained that noise-induced hearing loss or tinnitus occurs 
at the time of the noise exposure, not after the noise 
exposure has ceased.  The examiner also reported that the 
audiological results did not indicate an ear or hearing 
problem requiring medical follow up or a problem, which, if 
treated, that may cause a change in hearing threshold levels.  

Although the veteran clearly has hearing loss and is 
competent to report tinnitus, no medical opinions are of 
record to support his claim that either disorder was caused 
by any in-service activities.  In fact, the March 2005 VA 
examiner found the veteran to not have hearing loss for VA 
standards during service, and that although he did currently 
have bilateral hearing loss and tinnitus, neither disorder 
was due to his service.  During the March 2005 VA 
examination, the veteran indicated that his hearing loss has 
been chronic since service; however, that statement is 
opposition to his April 1970 Report of Medical History, in 
which he noted having no ear, nose, or throat trouble, as 
well as no hearing loss.  Additionally, in regards to his 
tinnitus, the veteran indicated that it had not been a 
chronic disorder since service, when he reported to his 
examiner that he did not know the onset and circumstances of 
it.  

The veteran also failed to support his claim by not providing 
medical evidence demonstrating a nexus between his current 
disability and service, although he was advised of the 
necessity of such evidence.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by VA. 38 U.S.C.A. § 5107(a).  

The only evidence provided as to the veteran's claims are his 
statements that he had decreased hearing acuity and tinnitus 
due to service.  Although the veteran can provide testimony 
as to his own experiences and observations, the factual 
question of if the veteran's hearing loss and tinnitus can be 
attributed to his in-service experiences is a medical 
question, requiring a medical expert.  The Board does not 
dispute the veteran's belief that his hearing loss is 
connected to his time in service; however, the veteran's 
opinion cannot be used as the competent medical evidence 
necessary to support his claim.  Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  38 C.F.R. § 3.159.  The veteran 
does not have the requisite special medical knowledge 
necessary for such opinion evidence.  

As the evidence of record is against the claims, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claims for service 
connection for bilateral hearing loss and tinnitus are 
denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


